DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 March 2019 and 29 December 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claims 13 and 14 both fail the Infringement Test, as they do not require all of the particulars of claim 1 in order to be infringed, as neither claim 13 or 14 require that the method be executed, merely that the computer or program be capable of executing the method.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 13-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Application Publication No. EP 3057021 A1 by Monsifrot et al. (Applicant’s IDS)
claims 1, 13, 14 and 15, Monsifrot discloses a method/computer program product/computer/computer by a computer to obscure a control execution flow through a plurality of code blocks of a computer program, the method comprising the steps of: 
obtaining a secret key (Monsifrot: Fig 4; Page 5, Sec 31-Page 7. Sec 51; secret key X obtained prior to exceution); 
initializing a state variable based on the secret key (Monsifrot: Fig 4; Page 5, Sec 31-Page 7. Sec 51; See block 40; On Entry and associated text; X used to initialize Z); 
generating a switching value by processing the state variable through an encoding function (Monsifrot: Fig 4; Page 5, Sec 31-Page 7. Sec 51; See block 44 and associated text; switching value and code block selection based on value computed from Z); 
selecting a code block from among a set of code blocks using the switching value (Monsifrot: Fig 4; Page 5, Sec 31-Page 7. Sec 51; ; See block 44 and associated text; switching value and code block selection based on value computed from Z); 
executing the code block which comprises updating the state variable based on a present value of the state variable (Monsifrot: Fig 4; Page 5, Sec 31-Page 7. Sec 51; See block 48 and associated text) ; and 
repeating the steps of generating a switching value, selecting a code block, and executing the code block to control execution flow through the set of code blocks (Monsifrot: Fig 4; Page 5, Sec 31-Page 7. Sec 51; program repeats per Figure 4).  
As to claims 5 and 19, Monsifrot discloses wherein the step of generating Monsifrot: Page 7, Sec 48). 
As to claim 6, Monsifrot discloses wherein the step of executing the code block which comprises updating the state variable based on the present value of the state variable, comprises: updating the state variable by incrementing or decrementing the present value of the state variable by a defined increment value (Monsifrot: Fig 2).  
As to claim 7, Monsifrot discloses wherein the step of executing the code block which comprises updating the state variable based on the present value of the state variable, comprises: updating the state variable based on combining the present value of the state variable with an output of processing a defined value through a decoding function (Monsifrot: Fig 4; Page 5, Sec 31-Page 7. Sec 51).  

Allowable Subject Matter
Claims 2-4 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2003/0093685 by Tobin
U.S. Patent Application Publication No. 2008/0040593 by Kaabouch et al. discloses obfuscated program flow
U.S. Patent Application Publication No. 2010/0226494 by Lynch et al. discloses obfuscated program flow
U.S. Patent Application Publication No. 2019/0243952 by Dekker discloses obfuscated program control

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432